Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims from pending
Application No. 17/454,011
Claims from U.S.
Patent No 11,172,481
1. A method for wireless communication, comprising: 

receiving a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type, wherein the first slot format indicates, for each of a first set of multiple symbols, a communication direction; 

receiving, in one or more of the first set of multiple symbols indicated in the first slot format as a downlink symbol, a first communication according to a first timeline, wherein the first timeline is associated with the first CP type; 

receiving, in a second set of one or more symbols determined, based on a second slot format for communications of a second CP type, as a downlink symbol, a second communication according to a second timeline that is associated with the second CP type, wherein the second slot format is based on the first slot format and indicates, for each of the second set of one or more symbols, a communication direction, and wherein the second CP type is associated with having a less number of symbols than the first CP type; 

decoding the first communication according to a first length of the first CP type; and 

decoding the second communication according to a second length of the second CP type.

1. A method for wireless communication, comprising: 

receiving a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type in a slot, wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible; 

determining, according to the first slot format, a second slot format for communications of a second CP type in the slot, wherein the second slot format indicates, for each of a second set of one or more symbols in the slot, a communication direction as being one of uplink, downlink, or flexible, and wherein the second CP type is associated with having a less number of symbols in the slot than the first CP type; 

receiving, in one or more of the first set of multiple symbols in the slot indicated in the first slot format as a downlink symbol, a first communication according to a first timeline, wherein the first timeline is associated with the first CP type; 

receiving, in the second set of one or more symbols in the slot determined to be a downlink symbol, a second communication according to a second timeline, wherein the second timeline is associated with the second CP type, and wherein the second communication is multiplexed with the first communication in the slot; 

decoding the first communication according to a first length of the first CP type; and 

decoding the second communication according to a second length of the second CP type.

2. The method of claim 1, wherein the communication direction for each symbol in the first set of multiple symbols and each symbol in the second set of multiple symbols is one of uplink, downlink, or flexible.

1. A method for wireless communication, comprising: 

receiving a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type in a slot, wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible; 

determining, according to the first slot format, a second slot format for communications of a second CP type in the slot, wherein the second slot format indicates, for each of a second set of one or more symbols in the slot, a communication direction as being one of uplink, downlink, or flexible, and wherein the second CP type is associated with having a less number of symbols in the slot than the first CP type; 

receiving, in one or more of the first set of multiple symbols in the slot indicated in the first slot format as a downlink symbol, a first communication according to a first timeline, wherein the first timeline is associated with the first CP type; 

receiving, in the second set of one or more symbols in the slot determined to be a downlink symbol, a second communication according to a second timeline, wherein the second timeline is associated with the second CP type, and wherein the second communication is multiplexed with the first communication in the slot; 

decoding the first communication according to a first length of the first CP type; and 

decoding the second communication according to a second length of the second CP type.

3. The method of claim 1, wherein receiving the slot format indicator includes receiving the slot format indicator in radio resource control signaling from a base station.

2. The method of claim 1, wherein receiving the slot format indicator includes receiving the slot format indicator in radio resource control signaling from a base station.
4. The method of claim 1, wherein the second slot format is further based on receiving, from a base station, a second slot format indicator.

3. The method of claim 1, wherein determining the second slot format is further based on receiving, from a base station, a second slot format indicator.

5. The method of claim 1, further comprising determining the second slot format to comply with the first slot format such that: 

one or more first slot format downlink symbols assigned for receiving downlink communications in the first slot format at least partially overlap in a time domain with one or more second slot format downlink symbols in the second slot format; and 

one or more first slot format uplink symbols assigned for transmitting uplink communications in the first slot format at least partially overlap in the time domain with one or more second slot format uplink symbols in the second slot format.

4. The method of claim 1, wherein determining the second slot format comprises determining the second slot format to comply with the first slot format such that: 

one or more first slot format downlink symbols assigned for receiving downlink communications in the first slot format at least partially overlap in a time domain with one or more second slot format downlink symbols in the second slot format; and 

one or more first slot format uplink symbols assigned for transmitting uplink communications in the first slot format at least partially overlap in the time domain with one or more second slot format uplink symbols in the second slot format.

6. The method of claim 5, wherein the second slot format is interpolated from the first slot format based on the second timeline.

5. The method of claim 4, wherein determining the second slot format comprises interpolating the second slot format from the first slot format based on the second timeline.

7. The method of claim 1, further comprising receiving a configuration comprising one or more rules for interpolating the second slot format, wherein the second slot format is based at least in part on the one or more rules.

10. The method of claim 1, further comprising receiving a configuration comprising one or more rules for interpolating the second slot format, wherein determining the second slot format is based at least in part on the one or more rules.
8. The method of claim 1, wherein at least one of the first slot format or the second slot format include one or more guard periods between a first symbol in the first timeline and a second symbol in the second timeline during which communications are prohibited according to the at least one of the first slot format or the second slot format.

11. The method of claim 1, wherein at least one of the first slot format or the second slot format include one or more guard periods between a first symbol in the first timeline and a second symbol in the second timeline during which communications are prohibited according to the at least one of the first slot format or the second slot format.
9. The method of claim 1, further comprising receiving a second slot format indicator from which a second slot format is derived.

12. The method of claim 2, further comprising receiving a second slot format indicator from which a second slot format is derived, wherein receiving the second communication according to the second timeline is further based on the second slot format.

10. The method of claim 1, further comprising: 

decoding the first communication based on a first subcarrier spacing associated with the first CP type; and 

decoding the second communication based on a second subcarrier spacing associated with the second CP type, wherein the first subcarrier spacing is different than the second subcarrier spacing.

14. The method of claim 1, further comprising: 

decoding the first communication based on a first subcarrier spacing associated with the first CP type; and 

decoding the second communication based on a second subcarrier spacing associated with the second CP type, wherein the first subcarrier spacing is different than the second subcarrier spacing.
11. A method for wireless communication, comprising: 

transmitting a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type, wherein the first slot format indicates, for each of a first set of multiple symbols, a communication direction; 

transmitting a first communication, according to a first timeline corresponding to the first CP type and the first slot format; and 

transmitting a second communication according to a second timeline corresponding to a second CP type and a second slot format, wherein the second slot format is based on the first slot format and indicates, for each of a second set of one or more symbols, a communication direction, and wherein the second CP type is associated with having a less number of symbols than the first CP type.

15. A method for wireless communication, comprising: 

transmitting a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type in a slot, wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible; 

determining, according to the first slot format, a second slot format for communications of a second CP type in the slot, wherein the second slot format indicates, for each of a second set of one or more symbols in the slot, a communication direction as being one of uplink, downlink, or flexible, and wherein the second CP type is associated with having a less number of symbols in the slot than the first CP type; 

multiplexing, within a slot, a first communication, associated with the first CP type and a second communication associated with the second CP type; and 

transmitting, within the slot, the first communication, according to a first timeline corresponding to the first CP type and the first slot format, and the second communication according to a second timeline corresponding to the second CP type and the second slot format.

12. The method of claim 11, wherein the communication direction for each symbol in the first set of multiple symbols and each symbol in the second set of multiple symbols is one of uplink, downlink, or flexible.

15. A method for wireless communication, comprising: 

transmitting a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type in a slot, wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible; 

determining, according to the first slot format, a second slot format for communications of a second CP type in the slot, wherein the second slot format indicates, for each of a second set of one or more symbols in the slot, a communication direction as being one of uplink, downlink, or flexible, and wherein the second CP type is associated with having a less number of symbols in the slot than the first CP type; 

multiplexing, within a slot, a first communication, associated with the first CP type and a second communication associated with the second CP type; and 

transmitting, within the slot, the first communication, according to a first timeline corresponding to the first CP type and the first slot format, and the second communication according to a second timeline corresponding to the second CP type and the second slot format.

13. The method of claim 11, wherein transmitting the slot format indicator includes transmitting the slot format indicator in radio resource control signaling.

2. The method of claim 1, wherein receiving the slot format indicator includes receiving the slot format indicator in radio resource control signaling from a base station.

Claim 1 is analogous to claim 15 from the perspective of the receiving end.
14. The method of claim 11, wherein the second slot format is further based on receiving, from a base station, a second slot format indicator.

16. The method of claim 15, wherein determining the second slot format is further based on transmitting a second slot format indicator.
15. The method of claim 11, further comprising determining the second slot format to comply with the first slot format such that: 

one or more first slot format downlink symbols assigned for receiving downlink communications in the first slot format at least partially overlap in a time domain with one or more second slot format downlink symbols in the second slot format; and 

one or more first slot format uplink symbols assigned for transmitting uplink communications in the first slot format at least partially overlap in the time domain with one or more second slot format uplink symbols in the second slot format.

17. The method of claim 15, wherein determining the second slot format comprises determining the second slot format to comply with the first slot format such that: 

one or more first slot format downlink symbols assigned for receiving downlink communications in the first slot format at least partially overlap in a time domain with one or more second slot format downlink symbols in the second slot format; and 

one or more first slot format uplink symbols assigned for transmitting uplink communications in the first slot format at least partially overlap in the time domain with one or more second slot format uplink symbols in the second slot format.
16. An apparatus for wireless communication, comprising: 

a transceiver; 

a memory configured to store instructions; and 

one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 

receive a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type, wherein the first slot format indicates, for each of a first set of multiple symbols, a communication direction; 

receive, in one or more of the first set of multiple symbols indicated in the first slot format as a downlink symbol, a first communication according to a first timeline, wherein the first timeline is associated with the first CP type; 

receive, in a second set of one or more symbols determined, based on a second slot format for communications of a second CP type, as a downlink symbol, a second communication according to a second timeline that is associated with the second CP type, wherein the second slot format is based on the first slot format and indicates, for each of the second set of one or more symbols, a communication direction, and wherein the second CP type is associated with having a less number of symbols than the first CP type; 

decode the first communication according to a first length of the first CP type; and 

decode the second communication according to a second length of the second CP type.

28. An apparatus for wireless communication, comprising: 

a transceiver; 

a memory configured to store instructions; and 

one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 

receive a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type in a slot, wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible; 

determine, according to the first slot format, a second slot format for communications of a second CP type in the slot, wherein the second slot format indicates, for each of a second set of one or more symbols in the slot, a communication direction as being one of uplink, downlink, or flexible, and wherein the second CP type is associated with having a less number of symbols in the slot than the first CP type; 

receive, in one or more of the first set of multiple symbols in the slot indicated in the first slot format as a downlink symbol, a first communication according to a first timeline, wherein the first timeline is associated with the first CP type; 

receive, in the second set of one or more symbols in the slot determined to be a downlink symbol, a second communication according to a second timeline, wherein the second timeline is associated with the second CP type, and wherein the second communication is multiplexed with the first communication in the slot; 

decode the first communication according to a first length of the first CP type; and 

decode the second communication according to a second length of the second CP type.

17. The apparatus of claim 16, wherein the communication direction for each symbol in the first set of multiple symbols and each symbol in the second set of multiple symbols is one of uplink, downlink, or flexible.

28. An apparatus for wireless communication, comprising: 

a transceiver; 

a memory configured to store instructions; and 

one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 

receive a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type in a slot, wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible; 

determine, according to the first slot format, a second slot format for communications of a second CP type in the slot, wherein the second slot format indicates, for each of a second set of one or more symbols in the slot, a communication direction as being one of uplink, downlink, or flexible, and wherein the second CP type is associated with having a less number of symbols in the slot than the first CP type; 

receive, in one or more of the first set of multiple symbols in the slot indicated in the first slot format as a downlink symbol, a first communication according to a first timeline, wherein the first timeline is associated with the first CP type; 

receive, in the second set of one or more symbols in the slot determined to be a downlink symbol, a second communication according to a second timeline, wherein the second timeline is associated with the second CP type, and wherein the second communication is multiplexed with the first communication in the slot; 

decode the first communication according to a first length of the first CP type; and 

decode the second communication according to a second length of the second CP type.

18. The apparatus of claim 16, wherein the one or more processors are configured to receive the slot format indicator in radio resource control signaling from a base station.

2. The method of claim 1, wherein receiving the slot format indicator includes receiving the slot format indicator in radio resource control signaling from a base station.

Claim 1 is analogous to claim 28.
19. The apparatus of claim 16, wherein the second slot format is further based on receiving, from a base station, a second slot format indicator.

3. The method of claim 1, wherein determining the second slot format is further based on receiving, from a base station, a second slot format indicator.

Claim 1 is analogous to claim 28.
20. The apparatus of claim 16, wherein the one or more processors are further configured to determine the second slot format to comply with the first slot format such that: 

one or more first slot format downlink symbols assigned for receiving downlink communications in the first slot format at least partially overlap in a time domain with one or more second slot format downlink symbols in the second slot format; and 

one or more first slot format uplink symbols assigned for transmitting uplink communications in the first slot format at least partially overlap in the time domain with one or more second slot format uplink symbols in the second slot format.

4. The method of claim 1, wherein determining the second slot format comprises determining the second slot format to comply with the first slot format such that: 

one or more first slot format downlink symbols assigned for receiving downlink communications in the first slot format at least partially overlap in a time domain with one or more second slot format downlink symbols in the second slot format; and 

one or more first slot format uplink symbols assigned for transmitting uplink communications in the first slot format at least partially overlap in the time domain with one or more second slot format uplink symbols in the second slot format.

Claim 1 is analogous to claim 28.
21. The apparatus of claim 20, wherein the second slot format is interpolated from the first slot format based on the second timeline.

5. The method of claim 4, wherein determining the second slot format comprises interpolating the second slot format from the first slot format based on the second timeline.

22. The apparatus of claim 16, wherein the one or more processors are further configured to receive a configuration comprising one or more rules for interpolating the second slot format, wherein the second slot format is based at least in part on the one or more rules.

10. The method of claim 1, further comprising receiving a configuration comprising one or more rules for interpolating the second slot format, wherein determining the second slot format is based at least in part on the one or more rules.

Claim 1 is analogous to claim 28.
23. The apparatus of claim 16, wherein at least one of the first slot format or the second slot format include one or more guard periods between a first symbol in the first timeline and a second symbol in the second timeline during which communications are prohibited according to the at least one of the first slot format or the second slot format.

11. The method of claim 1, wherein at least one of the first slot format or the second slot format include one or more guard periods between a first symbol in the first timeline and a second symbol in the second timeline during which communications are prohibited according to the at least one of the first slot format or the second slot format.

Claim 1 is analogous to claim 28.
24. The apparatus of claim 16, wherein the one or more processors are further configured to receive a second slot format indicator from which a second slot format is derived.

12. The method of claim 2, further comprising receiving a second slot format indicator from which a second slot format is derived, wherein receiving the second communication according to the second timeline is further based on the second slot format.

25. The apparatus of claim 16, wherein the one or more processors are further configured to: 

decode the first communication based on a first subcarrier spacing associated with the first CP type; and 

decode the second communication based on a second subcarrier spacing associated with the second CP type, wherein the first subcarrier spacing is different than the second subcarrier spacing.

14. The method of claim 1, further comprising: 

decoding the first communication based on a first subcarrier spacing associated with the first CP type; and 

decoding the second communication based on a second subcarrier spacing associated with the second CP type, wherein the first subcarrier spacing is different than the second subcarrier spacing.

Claim 1 is analogous to claim 28.
26. An apparatus for wireless communication, comprising: 

a transceiver; 

a memory configured to store instructions; and 

one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 

transmit a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type, wherein the first slot format indicates, for each of a first set of multiple symbols, a communication direction; 

transmit a first communication, according to a first timeline corresponding to the first CP type and the first slot format; and 

transmit a second communication according to a second timeline corresponding to a second CP type and a second slot format, wherein the second slot format is based on the first slot format and indicates, for each of a second set of one or more symbols, a communication direction, and wherein the second CP type is associated with having a less number of symbols than the first CP type.

29. An apparatus for wireless communication, comprising: 

a transceiver; 

a memory configured to store instructions; and 

one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 

transmit a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type in a slot, wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible; 

determine, according to the first slot format, a second slot format for communications of a second CP type in the slot, wherein the second slot format indicates, for each of a second set of one or more symbols in the slot, a communication direction as being one of uplink, downlink, or flexible, and wherein the second CP type is associated with having a less number of symbols in the slot than the first CP type; 

multiplex, within a slot, a first communication associated with the first CP type and a second communication associated with the second CP type; and 

transmit, within the slot, the first communication, according to a first timeline corresponding to the first CP type and the first slot format, and the second communication according to a second timeline corresponding to the second CP type and the second slot format.

27. The apparatus of claim 26, wherein the communication direction for each symbol in the first set of multiple symbols and each symbol in the second set of multiple symbols is one of uplink, downlink, or flexible.

29. An apparatus for wireless communication, comprising: 

a transceiver; 

a memory configured to store instructions; and 

one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 

transmit a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type in a slot, wherein the first slot format indicates, for each of a first set of multiple symbols in the slot, a communication direction as being one of uplink, downlink, or flexible; 

determine, according to the first slot format, a second slot format for communications of a second CP type in the slot, wherein the second slot format indicates, for each of a second set of one or more symbols in the slot, a communication direction as being one of uplink, downlink, or flexible, and wherein the second CP type is associated with having a less number of symbols in the slot than the first CP type; 

multiplex, within a slot, a first communication associated with the first CP type and a second communication associated with the second CP type; and 

transmit, within the slot, the first communication, according to a first timeline corresponding to the first CP type and the first slot format, and the second communication according to a second timeline corresponding to the second CP type and the second slot format.

28. The apparatus of claim 26, wherein the one or more processors are configured to transmit the slot format indicator in radio resource control signaling.

2. The method of claim 1, wherein receiving the slot format indicator includes receiving the slot format indicator in radio resource control signaling from a base station.

Claim 1 is analogous to claim 29 from the perspective of the receiving end.
29. The apparatus of claim 26, wherein the second slot format is further based on transmitting a second slot format indicator.

16. The method of claim 15, wherein determining the second slot format is further based on transmitting a second slot format indicator.
Claim 15 is analogous to claim 29.

30. The apparatus of claim 26, wherein the one or more processors are further configured to determine the second slot format to comply with the first slot format such that: 

one or more first slot format downlink symbols assigned for receiving downlink communications in the first slot format at least partially overlap in a time domain with one or more second slot format downlink symbols in the second slot format; and 

one or more first slot format uplink symbols assigned for transmitting uplink communications in the first slot format at least partially overlap in the time domain with one or more second slot format uplink symbols in the second slot format.

17. The method of claim 15, wherein determining the second slot format comprises determining the second slot format to comply with the first slot format such that: 

one or more first slot format downlink symbols assigned for receiving downlink communications in the first slot format at least partially overlap in a time domain with one or more second slot format downlink symbols in the second slot format; and 

one or more first slot format uplink symbols assigned for transmitting uplink communications in the first slot format at least partially overlap in the time domain with one or more second slot format uplink symbols in the second slot format.

Claim 15 is analogous to claim 29.


Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-12, 14-17, 28 and 29 of U.S. Patent No. 11,172,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-30 of the pending Appl. No. 17/454,011 and the subject matter of claims 1-5, 10-12, 14-17, 28 and 29 U.S. Patent No. 11,172,481 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/08/2021 in which claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR.

Allowable Subject Matter
Claims 1-30 will be allowed after a Terminal Disclaimer is filed for the Double Patenting Rejection presented above.

The following is a statement of reasons for the indication of allowable subject matter:
Takeda et al. (US 2020/0275417) (provided in the IDS), hereinafter “Takeda” and Frenger et al. (US 2015/0358983) (provided in the IDS), hereinafter “Frenger” are the closest prior arts found after examiner’s thorough search.

Regarding amended independent claim 1, the closest prior art of Takeda discloses a radio communication method for a user equipment (UE) (Takeda, [0008]), where the UE receives a slot format information (SFI) and determines the slot pattern of a reference numerology of one BWP (i.e. BWP0 and BWP1), and where the numerology is a cyclic prefix length (Takeda, [0003], Figs 1A-1B, [0045]-[0048], [0055], Fig. 2B, [0065]-[0070]). The reference numerology refers to a reference cyclic prefix length (i.e. NCP). The slot pattern for BWP (i.e. BWP0 and BWP1) indicates the symbols in the slot, and the transmission direction of each symbol in the slot, such as downlink, uplink, etc. The UE determines the slot pattern of other numerologies (BWP2) based on the slot pattern of the reference numerology, where the numerology is a cyclic prefix length. The other numerology refers to a different cyclic prefix length (i.e. a CP length different from NCP). The slot pattern for BWP2 indicates the symbols in the slot, and the transmission direction of each symbol in the slot, such as downlink, uplink, etc. The UE receives a downlink communication in different symbols according to the slot pattern of the reference numerology of the BWP (i.e. BWP0 and BWP1), the slot pattern of the reference numerology includes the reference cyclic prefix length (i.e. NCP) (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215]). The UE receives a downlink communication in different symbols according to the slot pattern of the numerology BWP2, where the slot pattern on the numerology BWP2 includes a different CP length than the NCP. In addition, the downlink communication of the BWP2 is multiplexed in the frequency domain with the downlink communication of the BWP0 and BWP1 in the slot. The UE receives the downlink communication according to the slot pattern of the reference numerology of the BWP (i.e. BWP0, BWP1 and BWP2), and decodes the downlink communications (Takeda, [0003], Figs 1A-1B, [0042]-[0048], [0055], Fig. 2B, [0065]-[0070], Fig. 22, [0214]-[0215], Fig. 22, [0216], Fig. 23, [0255]).

Regarding amended independent claim 1, the closest prior art of Frenger discloses that an UE receives a symbol with a fixed CP length and uses the CP duration for decoding all subframes with fixed CP duration (Frenger, [0035], Fig. 3, [0037]). The UE receives a second symbol with a dynamic CP length and uses the dynamic CP duration for decoding the corresponding symbols and subframes (Frenger, [0035], Fig. 3, [0037]).

However, regarding independent claim 1, Takeda and Frenger either alone or in combination fail to teach or suggest the underlined claimed features of “A method for wireless communication, comprising: 
receiving a slot format indicator indicating a first slot format for communications of a first cyclic prefix (CP) type, wherein the first slot format indicates, for each of a first set of multiple symbols, a communication direction; 
receiving, in one or more of the first set of multiple symbols indicated in the first slot format as a downlink symbol, a first communication according to a first timeline, wherein the first timeline is associated with the first CP type; 
receiving, in a second set of one or more symbols determined, based on a second slot format for communications of a second CP type, as a downlink symbol, a second communication according to a second timeline that is associated with the second CP type, wherein the second slot format is based on the first slot format and indicates, for each of the second set of one or more symbols, a communication direction, and wherein the second CP type is associated with having a less number of symbols than the first CP type; 
decoding the first communication according to a first length of the first CP type; and 
decoding the second communication according to a second length of the second CP type” when taking in context of claim 1 as a whole. The same rationale applies to independent claims 11, 16 and 26, disclosing similar distinguished features as claim 1. Therefore, allowable over the prior art of record, when interpreted in accordance with the present specification description.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473